Title: To John Adams from Ward Nicholas Boylston, 24 March 1818
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear Cousin
					Hermitage Jamaica plain 24 March 1818
				
				That I may prove to you and my Dear Mrs Adams, the high estimation of the value I attach to the picture you have confided to my care—I sent immediately for a blacksmith, and had an Iron fender made to go round the lower part, as a protection from the careless brush, of the House maid, or the incautious foot of those who might otherwise wish to come too near it—The room is every day aird, and the door kept lock’d, and the key in Mrs: Boylstons pocket, and no one sufferd to see it, without either she, or myself are with them—As soon as it’s known that I am the possessor of it, I shall expect to be visited by all the amatuers of the fine arts, in Boston and its vicinity, and assume the office of Sir Clement Cotterell (who I conclude was the master of Ceremonies at St James in your day;) to Introduce all the strangers of distinction who may visit Boston; to an acquaintance with the portrait, when they arent so fortunate as to be known to the originalI must however, beg your permission to disscontinue the Levee days from next thursday, to the Wednesday following, as I am compeld to be at Princeton till the last mentiond day—In the Interim, no eye shall penetrate beyond the key hole—on our return we promise ourselves the pleasure of greeting you at Quincy—accept in the interim Mrs Boylston’s sincere regards to Mrs Adams & yourself—and believe me always hers, & your— / affectionate Cousin
				
					Ward Nichs. Boylston
				
				
					PS Be so kind as to tell Mrs Adams, that her favorite Hobby, improves every day, both in good looks, and my estimation, in as much, that we divide our daily bread together every morning, which I dare say reminds him of the same tokens of regard he experienced at Quincy—
				
			